HALL, Chief Justice
(dissenting):
I do not join the main opinion because it violates the Court’s standard of review for factual issues. That standard precludes the substitution of our judgment for that of the Commission.
The Commission’s findings are not to be overturned unless they aré arbitrary or capricious, wholly without cause, contrary to the one inevitable conclusion from the evidence, or without any substantial evidence to support them.1 Application of this standard to the facts of the instant case dictates «affirmance of the order of the Commission.
The facts, as conceded by Hall, follow. Hall had not experienced any cervical pain prior to the accident. Following the accident, she felt pain in her head, neck, shoulders, and back. Prior to the accident, Hall had not experienced any neck or back problems and had never lost time from work for those reasons. She had never sought medical treatment for cervical ailments. Furthermore, prior to the accident, she was remarkably active, worked regularly, participated in three bowling leagues, hunted, fished, did her own shopping and housekeeping, and had no problems with pain in her neck or back.
The dispositive issue in this case is limited to one of fact, namely, whether the current industrial injury resulted in permanent incapacity greater than Hall would have incurred if she had not had preexisting incapacities.2
Consistent with its statutory responsibility, 3 the Commission, with the assistance of a medical panel, addressed the issue and determined that permanent incapacity of 10% was attributable to the industrial injury and that such incapacity was not substantially greater than it would have been had there been no preexisting incapacities.
The main opinion criticizes that portion of the medical panel report adopted by the Commission which bears upon the preexisting arthritic condition. However, when read in proper context, and in context with the facts of this case, it clearly emerges that the medical panel duly recognized the possibility that the preexisting incapacity had some effect upon or contributed something to the incapacity arising from the industrial injury,4 but, in the absence of any substantive evidence thereof, the medical panel appropriately refused to speculate that it did.
The record before us contains substantial evidence to support the order of the Commission. The evidence shows that Hall first experienced problems with her neck following the industrial injury. She concedes in her brief to this Court that “she had no problem with pain in her neck or back prior to the accident....”
The medical panel report concluded that “[t]he industrial accident did not result in *180permanent incapacity substantially greater then [sic] the applicant would have incurred had she not had the pre-existing [injcapacity....”
In regard to Hall’s obesity, Dr. Alan P. Macfarlane said: “My conclusions have to be that her obesity is not due to inactivity imposed by the accident and the neck and back pain claim, but rather due to overindulgence in caloric intake.... [TJhere is no essential finding of unavoidable obesity since the day of the accident_” Addressing Hall’s prior heart condition, Dr. Macfarlane stated:
In regard to the heart disease, though there is no objective evidence of heart disease and on none of her several hospitalizations for chest pain has a myocardial infarction occurred ... I nevertheless will honor Dr. Null’s diagnosis of coronary heart disease.... [I]t is important to note from Dr. Null’s record that he had not seen her between September 1981 and October 1982 which I would have expected to have occurred if her pain was really significantly worse. When he did see her on October 1982, her electrocardiogram remained normal and unchanged. Therefore, I see no reason to consider that her heart disease is worse....
In light of his reasoning concerning Hall’s obesity and coronary heart symptoms, Dr. Macfarlane also agreed that the industrial accident did not result in permanent incapacity substantially greater than she would have incurred had she not had any preexisting incapacities.
I would affirm the order of the Commission.
ZIMMERMAN, J., does not participate herein.

. Kincheloe v. Coca-Cola Bottling Co., Utah, 656 P.2d 440, 443 (1982); Kaiser Steel Corp. v. Monfredi, Utah, 631 P.2d 888, 890 (1981).


. U.C.A., 1953, § 35-1-69 (the statute was subsequently amended in 1981).


. See Day’s Market, Inc. v. Muir, Utah, 669 P.2d 440, 442 (1983); U.S. Fidelity & Guar. Co. v. Industrial Comm’n, Utah, 657 P.2d 764, 766 (1983).


. See Day’s Market, 669 P.2d at 442.